Citation Nr: 0211329	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  02-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective hearing.  

(The issues of entitlement to service connection for 
defective hearing and vertigo, along with the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, will 
be the subjects of a later decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from November 1970 
to August 1972.  

Service connection was denied for defective hearing by a 
February 1998 rating decision that became final when the 
appellant did not timely perfect an appeal after receiving a 
statement of the case (SOC) in September 1999.  The current 
appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  

The Board is undertaking additional development on the issues 
of entitlement to service connection for defective hearing 
and vertigo pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues, along with the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


FINDINGS OF FACT

1.  Service connection for defective hearing was denied in a 
February 1998 rating decision that became final when the 
appellant failed to timely perfect an appeal of the decision.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for defective 
hearing.  


CONCLUSION OF LAW

The evidence received by VA since the February 1998 rating 
decision is new and material, and the claim for service 
connection for defective hearing is reopened.  38 U.S.C.A. 
§§  1110, 5108, 5103A, 7105(d)(3) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(b) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified in the February 2002 rating decision and in the May 
2002 SOC of the evidence necessary to reopen and substantiate 
his claim for service connection for defective hearing, and 
of the applicable laws and regulations.  In a July 2001 
letter to the appellant, the RO informed him as to what 
evidence was necessary in order for VA to reopen and grant 
his claim.  It also informed him that it would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Additionally, along with a copy of the rating 
decisions, the appellant was sent a VA Form (VAF) 4107, 
explaining his rights in the VA claims process.  The Board 
concludes that the discussions in the rating decision and the 
SOC, along with the July 2001 VA letter, adequately informed 
the appellant of the evidence needed to reopen and 
substantiate his claim and complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The appellant asserts that he experiences hearing loss that 
is related to his period of active military service.  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for defective hearing was a 
February 1998 rating decision, the Board must determine 
whether new and material evidence has been received 
subsequent to the February 1998 rating decision sufficient to 
reopen that claim.  The evidence of record at the time of the 
February 1998 rating decision included the appellant's 
service medical records, which showed no complaint, finding, 
or treatment of hearing loss.  VA outpatient records included 
a July 1997 audiological finding of conductive hearing loss 
in the right ear, and a September 1997 complaint of 
persistent decreased hearing.  There was no mention of any 
audiological problems on an August 1997 VA examination 
report.  The February 1998 rating decision denied service 
connection for defective hearing on the basis that defective 
hearing had not been shown to exist.  

The evidence submitted since the February 1998 rating 
decision includes VA medical records dated in 2001.  A March 
2001 request for a CT scan of the temporal bone noted a 
clinical history of asymmetric hearing loss and vertigo, rule 
out acoustic neuroma.  A May 2001 outpatient record indicated 
that the appellant was wearing a hearing aid in each ear.  

Governing statutory and regulatory provisions stipulate that 
a claimant, or his or her representative, must perfect an 
appeal of an RO rating decision within one year from the date 
that that agency mails notice of the determination to him or 
her, or within 60 days of the mailing of an SOC, whichever is 
later.  Otherwise, the determination becomes final and may be 
reopened only upon receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  Should such new and material evidence 
be presented or secured with respect to the claim, it shall 
be reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§  5108, 7105(d)(3); 38 C.F.R. §§ 3.104(a), 
20.302(b).  

When a claimant seeks to reopen a previously, finally denied 
claim, VA must first determine whether the additional 
evidence submitted is new and material.  If so, then VA will 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C.A. § 5103A has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder or that is merely cumulative; 
it must present new information.  38 C.F.R. § 3.156 (a).  The 
evidence must also be material, bearing directly and 
substantially upon the specific matter under consideration.  
That is, the evidence must be so significant it must be 
considered in order to fairly decide the merits of the claim, 
by itself or in connection with previously assembled 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

After reviewing the evidence submitted since the February 
1998 rating decision, the Board finds that it is new and 
material because it indicates that the appellant currently 
has a hearing disability.  Accordingly, the Board reopens the 
claim of entitlement to service connection for defective 
hearing.  38 U.S.C.A. §§ 5107, 5108, 7105(d); 38 C.F.R. 
§ 3.156.  However, the Board believes that additional 
evidence must be obtained before it can render a decision 
regarding the claim.  To decide the claim on the merits at 
this time would be prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for defective hearing is 
reopened.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

